Citation Nr: 0018117	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain syndrome, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.

This appeal arises from a rating decision dated in March 1997 
in which the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO) granted, in 
pertinent part, entitlement to service connection for 
mechanical low back pain syndrome, and assigned a 10 percent 
disability evaluation.  The veteran subsequently perfected an 
appeal of that decision, arguing that a higher evaluation was 
warranted for that disability.


REMAND

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that it is plausible, that is meritorious on its own or 
capable of substantiation.  Proscelle v. Derwinski, 2 Vet. 
App 629 (1992).  Once it has been determined that a claim is 
well grounded, VA has the statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim. This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

A letter received from the veteran in September 1997 
indicates that because of the nature of his back problems he 
was unable to travel any prolonged distance without the 
possibility of severe pain and complete inability of 
movement, and that the distance to Pensacola was too far for 
him to travel without risking his health and his family's 
only income.  He requested that his examination take place at 
either one of two military facilities.

In November 1998 the Board remanded this case to the RO for 
additional development which included a request for a current 
VA examination.  In view of the veteran's statements, the 
Board requested that the VA contact the veteran in order that 
appropriate arrangements be made for the VA examination, to 
include consideration of a fee basis evaluation if deemed 
appropriate.

Received in May 2000 was notification from the Biloxi VA 
Medical Center that the veteran refused to report for the VA 
examination in August 1999.  However, there is no indication 
on file whether the veteran had been contacted regarding the 
location of the VA examination or the proximity of the VAMC 
to the veteran's home.  As such, the Board believes that 
clarification is required.  Stegall v. West, 11 Vet.App. 268 
(1998).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  It is requested that the RO contact 
the VAMC in Biloxi to determine if the 
veteran had been contacted as requested 
by the Board regarding the scheduling of 
the requested examination.  

2.  If the Board's request was 
overlooked, the VA should contact the 
veteran in order that appropriate 
arrangements be made for the VA 
examination, to include consideration of 
a fee basis evaluation if deemed 
appropriate.

3.  If the veteran is willing to report 
for the VA examination, a VA examination 
should be conducted by an orthopedist for 
the purpose of ascertaining the severity 
of his service-connected low back 
disability as set forth in the November 
1998 Board Remand.

4.  It is requested that the RO ensure 
that the copies of all document relative 
to this matter are included in the 
adjudication claims folder

Thereafter RO should readjudicate the issue in appellate 
status, to include consideration of Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit sought is not granted, 
the veteran and his representative should be furnished with a 
Supplemental Statement of the Case if deemed appropriate, and 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERt P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




